Title: Joseph C. Cabell to Thomas Jefferson, 5 January 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond.
5 Jan: 1818.
                    
                    Your favors of 18. and 19. ult, were both received at the same time, and had been lying in the post office at this place, some days before my return from Williamsburg. Since their receipt to this time, I have been unusually employed on a joint committee of the two houses, of Assembly, and in the Senate. But I lost not a moment in attending to your request respecting the rates of bricklayers in this town. Col: Nicholas, General Preston, & others, to whom I shewed your letter of 19th referred me to  Majr Christopher Tompkins of this place, as an undertaker in the Carpenter’s line, who could give me correct information in regard to the bricklayers of Richmond. I waited on Majr Tompkins, and on shewing him your letter, he assured me that he would, with the utmost pleasure, do any thing in his power to promote the welfare of the Central College, having a son whose education he wished to be finished at that place. It was needless, he observed, for me to accompany him; he would go promptly around to all the principal undertakers of brickwork in town, & bring me their terms. The enclosed letter presents the result of his enquiries: from which you will perceive that the rates here are en very exorbitant, and that you cannot do better than to close with Brown. I believe you may confidently rely on Majr Tompkins’s information. There are some 6 or 8 skilful workmen in Richmond; most of them have families, and all of them prefer working in town: each of them contracts for one million or one million & a half of bricks every year, and have has more work offered than he can well attend to. The price of oil-stock brick, is exactly double of the sand-stock. The workman who is willing to come up and  make bricks at $2 pr m. he being  found every thing, is named Night, and is the brother of Night who worked on the College walls in November. He is said to be a better workman. I regret that I am unable to send you a more agreeable answer.
                    The Essays in the Enquirer, By a Constituent, are certainly from the pen of Mr Giles. They discover a mean and malignant spirit, and I am happy to hear they produce little or no effect.
                    It grieves me to tell you that I think our prospects are by no means flattering in the General Assembly. I shall not relax my small exertions in this noble cause. I hunt assiduously around me for every suggestion towards lessening the difficulties on the branch of the primary Schools. The hostile interests alluded to in my last, have been constantly at work, and I believe they have produced some effect on the House of Delegates. My belief is, that with such a House of Delegates nothing can be done. I begin to cast my eyes over the state in pursuit of suitable persons to come in to the next. If I had the cooperation of some four or five men, such as I could describe, every thing could be effected. But I do not entirely despair.
                     Your Letter of 31st with the papers of Mr Poinsot des Essarts, arrived this evening. They shall be faithfully attended to.
                    Mr Wm Brent of Fairfax, to whom I wrote in the summer, in regard to the interests of the Central College in the upper counties of the northern neck, is now in Richmond: he was from home or would have answered the enquiries at an earlier day. He says he nothing can be done in the way of subscription in that quarter. He will subscribe himself and send his sons to the College. His subscription is enclosed. Mr Currie has sent me similar information as to the lower counties of the northern neck. Chancellor Taylor will also subscribe.
                    
                        I remain, Dr Sir, faithfully yours
                        Joseph C. Cabell
                    
                